Title: From Alexander Hamilton to Elbridge Gerry, [6 September 1788]
From: Hamilton, Alexander
To: Gerry, Elbridge


[New York, September 6, 1788]
Sir
I am a member of a Committee, to whom the Baron De Steuben’s application to Congress founded upon a certain statement supported among other testimonials by a certificate from you, has been referred. Among the papers committed to us is the copy of a written report made by the Committee appointed to confer with the Baron at York Town. As this report is of a nature to create difficulties in the case, I have thought proper to inclose it for your perusal and shall be obliged to you for any explanations which may serve to throw further light on the subject.
I remain with esteem & regard   Sir   Yr. Obed serv

Alex Hamilton
New York Sepr. 6. 1788
E. Gerry Esqr.

